DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/19/2020.
	Claims 1, 2, 4-15, 17-19 are currently pending and presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on November 9, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks
Applicant’s remarks filed on 11/19/2020 with respect to prior art rejection have been considered and they are persuasive. The prior art rejection is withdrawn. Claims 1, 2, 4-15, 17-19 are allowed in consideration with the Examiner’s Amendment listed below.

EXAMINER'S AMENDMENT 

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 19 (currently amended) An image-sensing device, comprising: one or more lens;

at least an encapsulation layer configured to encapsulate the photosensitive member and the at least one first semiconductor component with the PCB, wherein the photosensitive
member is positioned on the second surface of the PCB to receive light through the opening, the at least one first semiconductor component is on the second surface of the PCB, and the encapsulation layer has an outer contacting surface contacting with the PCB with an inclination of 5° to 45°; and
at least a transparent layer disposed between the lens and the photosensitive member, wherein the one or more opening is separated from the outside by the photosensitive member and the transparent layer to prevent contamination, 

Allowable Subject Matter
        Claims 1, 2, 4-15, 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record Tam et al. (US Pub. No.: US 2013/0128106 A1) discloses a method for manufacturing semiconductor modules for image sensing devices (Para 23; Fig. 2; fabricating a camera module), comprising:
applying a removable layer on a first surface (Para 35; Figs. 3A, 3B; 12; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation features 326 surrounding each flexible printed circuit on the top surface of substrate 200  , wherein flexible printed circuit 204 includes first frame member 264 that receives housing 308) of a printed circuit board (PCB)  (Para 24; a length of flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon) 
comprising a plurality of PCB units (Para 24; a plurality of flexible printed circuit tape portions or flexible printed circuits 204 includes the separation features 326 of the substrate 200 ), 
wherein each PCB unit comprises at least a semiconductor component on a second surface of the PCB  (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts 252 disposed on the first surface 224 of the wing members 222 by way of a number of conductive traces.) and one or more opening across the first surface and the second surface (Fig. 3B; Para 225; opening 220  extending through the body portion 208  of flexible printed circuit 204) ;

 wherein the photosensitive member and the removable layer separate the one or more opening from outside ( Para 32-34; Figs. 8-15; wherein the image sensor is inserted into the second frame member opening 296  of the opening 220 and  the housing 308 is mounted over the first frame member 264 to the first surface 212; therefore the opening is separated from the outside by the image sensor and the first frame member included in the printed circuit 204 that receives housing 308) , and the photosensitive member is positioned to receive light through the opening (Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.); and
encapsulating the photosensitive member and at least one semiconductor component with an encapsulation layer on each PCB unit (Para 27-29; Fig. 6,7; second frame member 280; wherein the second frame 280 encapsulate image sensor and 
However, none of the prior art discloses “the removable layer comprises a heat resistant adhesive and is configured to seal the one or more opening from outside to prevent contamination; encapsulating the photosensitive member and at least one semiconductor component by forming an encapsulation layer on each PCB unit, wherein the encapsulation layer has an outer contacting surface contacting with the PCB with an inclination of 5° to 45°, and removing the removable layer from at least one of the plurality of the PCB units” in combination of other limitations in the claim. 
Claims 2, 4, 5-14 are allowed as being dependent from claim 1. 
           Regarding claim 15, prior art on record Tam discloses a semiconductor module (Para 23-25; a camera module), comprising:
at least a printed circuit board (PCB) ( Para 24; flexible tape substrate 200) which comprises at least a semiconductor component ( Para 24-25; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon . Each of the first and second surfaces 212, 216 of the body portion 208 of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts)  and one or more opening ( Para 23-24; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon; The flexible printed circuit 204 broadly includes a body portion 208 having a first surface 212 and an ) ;
at least a removable layer on a first surface of the PCB ( Para 35; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation features 326 surrounding each flexible printed circuit  , wherein flexible printed circuit 204 includes first frame member 264 receives housing 308);
at least a photosensitive member positioned on a second surface of the PCB to receive light through the opening (Para 27-28; Figs. 6, 7; image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 of flexible printed circuit 204; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element); and
an encapsulation layer configured to encapsulate the photosensitive member and the at least one semiconductor component with the PCB (second frame member 280; Para 27-29; Fig.6 and 7; wherein the second frame 280 encapsulate image sensor and conductive contacts 248) , wherein at least one semiconductor component is on the second surface of the PCB (Para 25; Each of the first and second surfaces 212, 216 of conductive pads or contacts 244, 248), the one or more opening is across the first surface and the second surface ( Para 23-24; a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216) , and is separated from outside by the photosensitive member and the removable layer (Para 32-34; Figs. 8-15; wherein the image sensor is inserted into the second frame member opening 296  of the opening 220 and  the housing 308 is mounted over the first frame member 264 to the first surface 212; therefore the opening is separated from the outside by the image sensor and the first frame member that receives housing 308) . 
However, none of the prior art discloses “the removable layer comprises a heat resistant adhesive and is configured to seal the one or more opening from outside to prevent contamination”. Furthermore, none of the prior discloses  “the encapsulation layer has an outer contacting surface contacting with the PCB with an inclination of 5° to 45°” in combination of other limitation in the claim. 	
Claim 17, 18 are allowed as being dependent from claim 15. 
           Regarding claim 19, prior art Tam discloses an image-sensing device (Fig. 2; Para 23; camera module), comprising: 
         one or more lens (Para 38; lens element 340; Figs. 14, 15) ;
         at least a printed circuit board (PCB) (Figs. 3A; Para 37; printed circuit 204) which comprises at least one first semiconductor component  (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately 
         at least a photosensitive member ( Para 27; Figs. 6, 7; image sensor 284) ; 
         at least an encapsulation layer (Para 27; Fig. 6,7; second frame member 280) configured to encapsulate the photosensitive member and the at least one first semiconductor component with the PCB ( Para 27-29; Fig.6 and 7; wherein the second frame 280 encapsulate image sensor and conductive contacts 248), wherein the photosensitive member is positioned on the second surface of the PCB to receive light through the opening (Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.), the at least one first semiconductor component is on the second surface of the PCB (Para 28; conductivecontacts248 on the second surface 216 of the body portion 208 of printed circuit 204).
.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Kim (US Pub. No.: 2014/0272226 A1) cites the camera module contains a generally planar base on which is mounted a lens barrel. The base and/or barrel are formed form a polymer composition that contains a liquid crystalline polymer and a plurality of mineral fibers.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XI WANG/           Primary Examiner, Art Unit 2696